Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 1
                                       of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 2
                                       of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 3
                                       of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 4
                                       of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 5
                                       of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 6
                                       of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 7
                                       of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 8
                                       of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 9
                                       of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 10
                                        of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 11
                                        of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 12
                                        of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 13
                                        of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 14
                                        of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 15
                                        of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 16
                                        of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 17
                                        of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 18
                                        of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 19
                                        of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 20
                                        of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 21
                                        of 22
Case: 17-05044   Doc# 113-8   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 22
                                        of 22
